DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Specification
The abstract of the disclosure is objected to because the abstract is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 139 and 141 are objected to because of the following informalities:  
	In claim 139, line 2, “and non-drive wheel” should be “and a non-drive wheel”; and
	In claim 141, line 2, “and non-drive wheel” should be “and a non-drive wheel”.
  Appropriate correction is required.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding independent claim 1, the prior art does not disclose a tracked vehicle, as claimed and comprising:
	(ii) at least one bogie with a link interconnecting two of the support wheels and configured to pivot relative to the frame about a pivot.  Patent application number EP 1 995 161 A1 to Bordini discloses a crawler traction device and a rotating portion (32)  that rotates about an axis (9) to adjust the load of the auxiliary roller (27) on the track (12; Paragraph [0023]).  However, there is no “bogie” interconnecting two support wheels for pivoting.  Claims 36 – 40, 46, 47, 49 – 56, and 66 depend from claim 35, and therefore, are also allowed.

	Regarding independent claim 105, the prior art does not disclose a tracked vehicle, as claimed, comprising:
	(ii) at least one bogie with a link interconnecting a plurality of the support wheels and configured to pivot relative to the frame about a pivot, wherein the first wheel is configured to move within the guiding space of at least one of the support wheels interconnected by the link as the at least one bogie pivots.

	The prior art does not teach the method of using a track assembly for traction of a tracked vehicle having a frame as claimed in independent claim 139, the method comprising:

	(ii) a bogie with a link interconnecting two of the support wheels and mounted to the frame about a pivot; and
	pivoting the bogie about the pivot to vary an amount of overlap between at least the drive wheel and the one of the support wheels, the overlap being p00erceived from a side of the tracked vehicle.

	The prior art does not disclose a method as claimed in independent claim 141 of using a track assembly for traction of a tracked vehicle having a frame, comprising: 
	a plurality of support wheels;
	the support wheels each defining a guiding space between an inboard member of the respective support wheel and an outboard member of the respective support wheel; 
	a bogie with a link interconnecting two f the support wheels; and
	pivoting the bogie about the pivot to vary an extent to which the drive wheel enters into the guiding space of one of the support wheels.




Conclusion
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2,223,490 A	to	Landry		Track Laying Vehicle
	US 4,836,318 A	to	Tonsor et al.		Track Roller Frame Assembly
	US 6,523,905 B2	to	Tamura et al.		Crawler Carrier having an Engine, a Hydraulic Pump and a Heat Exchanger Positioned in a Lateral Direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611                              


/TONY H WINNER/           Primary Examiner, Art Unit 3611